DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim refers to “successfully perform the return process” yet a “successfully” perform process is not disclosed in the specification. In [0033] of the instant specification, different scenarios are described in which a return process would be possible or impossible and also refers to breakage of the mold or substrate. None of these scenarios are described as successful, there is only possible or impossible. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 uses the phrase “possible to successfully perform” to describe the outcome of the return process, yet it is unclear in light of the specification what “successfully” means. [0033] of the instant specification describes the return process as being possible or not possible. It is clear from [0033] that if there is a concern of breakage of the mold or substrate, the return process is impossible, but there is no indication of a successful process. For example, is the process always successfully if it is possible? Is successful referring to only being able to return to the normal state or are there other conditions, for example, not breaking the mold or the substrate? For the purposes of examination, this is being interpreted to mean any process where the state of the mold or substrate is returned to normal.  
Claim 1 recites the limitation "the abnormal state" several times throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 was amended to remove the antecedent basis for “the abnormal state.”  This is interpreted to mean any abnormal state.  Claims 3 and 19 also recite “the abnormal state.”
Claim 3 recites the limitation “the holding operation”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 as amended removed the antecedent basis for “the holding operation”. This is interpreted to mean any abnormal holding operation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2016/0052179, made of record on the IDS dated 4/26/2019) modified by Ito (US 2011/0159189).

Regarding claim 1, Murayama meets the claimed, An imprint apparatus which brings an imprint material on a substrate into contact with a mold and forms a pattern made of the imprint material, (Murayama [0021]-[0022] describe an imprint apparatus that forms a pattern on a substrate by pressing it with a mold)  comprising: a mold holding unit configured to hold the mold; (Murayama [0026] teaches a mold chuck or “mold holder” on a mold stage) a substrate holding unit configured to hold the substrate; (Murayama [0025] teaches a substrate chuck on a substrate stage) a detecting unit configured to detect, an occurrence of desorption of the substrate from the substrate holding unit, and a position of the mold and the substrate; (Murayama [0042]-[0043] describes detector can detect if the substrate was released from the mold or if a defect has occurred, by detecting if the mold has not been released from the substrate, the position of both the mold and the substrate are known)  and a controller configured to i) perform determination of whether the abnormal state of has occurred, including  the occurrence of desorption of the substrate based on a detection of the detecting unit; (Murayama [0047]-[0048] teach a controller determines if the mold is released from the resin substrate or not and in a case where the mold is still attached to the resin.) 
Murayama describes a detector that detects if the substrate and mold have been detached but does not describe, detect an occurrence of desorption of the mold from the mold holding unit. 
Analogous in the field of imprinting, Ito meets the claimed, detect an occurrence of desorption of the mold from the mold holding unit (Ito [0020] describes an up/down mechanism that can determine the position of the mold including when the mold is detached or attached from the mold chuck.)
It would have been obvious to a person of ordinary skill in the art to combine the detector of Murayama with the up/down mechanism of Ito which is able to detect detachment of the mold from the mold holder in order to determine the approximate location of the mold and withdraw the mold in case of abnormalities, see Ito [0020].
No single embodiment of Murayama or Ito meets the claimed, ii) in a case that is has been determined that the abnormal state has occurred, including the occurrence of desorption of the mold and the occurrence of desorption of the substrate, perform a determination concerning whether or not it is possible to successfully perform a return process in which a state in which the abnormal state has occurred to a normal state, wherein the determination concerning whether or not it is possible to successfully perform the return process is made on a basis of detection result of which of the mold holding unit and the substrate holding unit is in abnormal state and the position of the mold and the substrate detected by the detecting unit; when the abnormal state occurs; and iii) execute the return process in a case that it is determined it is possible to successfully perform the return process, however the combined embodiments in Murayama [0047]-[0048] and [0077]-[0079] meet these claim limitations.  Murayama [0047]-[0048] teach a controller determines if the mold is released from the resin substrate or not and in a case where the mold is still attached to the resin (mold is the member that has abnormal holding and mold is located on the resin.) Therefore, Murayama [0047]-[0048] meet the claimed, detection of the which member has the abnormal state in the holding operation and the position of the mold or the substrate detected by the detecting unit; and iii) execute the return process in a case that it is determined it is possible to perform the return process.  Murayama then performs the release process or “return process”  to try to remove the mold from the resin, but it is not explicitly stated that Murayama determines if the return or release process is possible based on which member is abnormal and the position. Murayama [0077]-[0079] describes a similar process, but also indicates that the controller “redetects” if the release process worked (is possible), see [0079]. When combined with the first embodiment in Murayama, the embodiment [0077]-[0079] also teaches ii) in a case that is has been determined that an abnormal state of  holding operation has occurred, perform a determination concerning whether or not it is possible to perform a return process in which a state is returned from a prior state in which an abnormal state of a holding operation has occurred to a normal state, wherein the determination concerning whether or not it is possible to perform a return process. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the detecting and release process of the first embodiment of Murayama with the process of redetecting (determining possibility) after a release process as described in the fifth embodiment in order to prevent damage to the mold or substrate, see Murayama [0080].
Regarding claim 2, Murayama meets the claimed, The imprint apparatus according to claim 1, wherein the detecting unit is a first measuring unit which performs measurement for alignment between the mold and the substrate (Murayama [0030] describes an alignment scope that measures alignment between the mold and substrate.)
Regarding claim 3, no single embodiment of Murayama meets the claimed, The imprint apparatus according to claim 1, wherein the detecting unit is a second measuring unit which measures a holding force of the mold using the mold holding unit or a holding force of the substrate using the substrate holding unit, in which: the second measuring unit detects an occurrence of the abnormal state of the holding operation in the mold holding unit or the substrate holding unit on the basis of the measured holding force, however a different embodiment meets the claimed, The imprint apparatus according to claim 1, wherein the detecting unit is a second measuring unit which measures a holding force of the mold using the mold holding unit or a holding force of the substrate using the substrate holding unit, in which: the second measuring unit detects the occurrence of the abnormality of the holding operation in the mold holding unit or the substrate holding unit on the basis of the measured holding force (Murayama [0070]-[0071] teaches that a pressure detector or “second measuring unit” detects pressure in vacuum lines or “holding force” which hold the substrate to the substrate chuck/stage. The pressure detector is able to determine if there has been a failure or “abnormality” in holding the substrate to the chuck.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the detecting unit of the first embodiment of Murayama with the pressure detecting unit of the fifth embodiment of Murayama in order to detect if the substrate is still attached to the mold or if it has been released, see Murayama [0069]-[0071].
	Regarding claim 4, Murayama meets the claimed, The imprint apparatus according to claim 1, wherein the detecting unit detects a releasing between the mold and the substrate (Murayama [0042]-[0043] teach the detector can detect if the substrate was released from the mold or not.)
	Regarding claim 5, Murayama meets the claimed, The imprint apparatus according to claim 1, wherein the detecting unit detects a position of the mold or the substrate on the basis of a movement of the mold holding unit or the substrate holding unit (Murayama [0031] describes a focus sensor or “detecting unit” which detects the position of the substrate.)
	Regarding claim 6, Murayama meets the claimed, the imprint apparatus according to claim 1, wherein the controller performs at least one of the determination concerning whether or not successful performance the return process is possible and an execution of the return process on the basis of the position of the mold or the substrate detected by the detecting unit (Murayama [0047]-[0048] teaches the controller determines if the mold is released from the resin or if not and then  performs a release process if the mold is not released properly. The controller can also cease the imprint process otherwise.)
	Regarding claim 10, Murayama meets the claimed, the imprint apparatus according to claim 1, wherein the controller does not perform initial position driving in a reset process of the imprint apparatus when it is determined that the return process is impossible (Murayama [0048] describes the controller can also function as a processor and may not perform the release process and ceases the imprint process even if the mold is stuck on the substrate.)
Regarding claim 7, no single embodiment of Murayama meets the claimed, The imprint apparatus according to claim 1, wherein the controller moves the substrate holding unit to perform the return process, however, the embodiment in Murayama [0077] describes the substrate stage can be moved to perform the release process.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the release process of the first embodiment of Murayama with the substrate stage being moved in the release process in the fifth embodiment of Murayama in order to return the process to a normal state, see Murayama [0077].
Regarding claim 8, no single embodiment of Murayama meets the claimed, The imprint apparatus according to claim 1, wherein the controller moves the mold holding unit to perform the return process, however, the embodiment in Murayama [0077] describes the mold stage can be moved to perform the release process.)
 It would have been obvious to a person of ordinary skill in the art before the filing date to combine the release process of the first embodiment of Murayama with the mold stage being moved in the release process in the fifth embodiment of Murayama in order to return the process to a normal state, see Murayama [0077].
Regarding claim 12, no single embodiment of Murayama meets the claimed, the imprint apparatus according to claim 1, wherein the controller performs the return process of moving the substrate holding unit and the mold holding unit when the detecting unit detects that the substrate is detached from the substrate holding unit and that the mold is not released from the substrate however, the embodiment in Murayama [0077] describes the mold stage and the substrate stage can be moved to perform the release process when the substrate is not released from the mold. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the release process of the first embodiment of Murayama with the mold stage and substrate stage being moved in the release process in the fifth embodiment of Murayama in order to return the process to a normal state, see Murayama [0077].
	Regarding claim 16, Murayama meets the claimed, the imprint apparatus according to claim 1, wherein the detecting unit is a scope or an interferometer (Murayama [0031] describes a focus sensor or “scope” which detects if the substrate is stuck to the mold) which is able to be driven (Murayama [0032] describes the focus sensor 112 is on the mold stage and [0026] describes the mold stage is driven.)
	Regarding claim 19, Murayama meets the claimed, The imprint apparatus according to claim 1, wherein the detecting unit detects a position of the mold with respect to the mold holding unit or a position of the substrate with respect to the substrate holding unit when the abnormal state occurs as the position of the mold or the substrate when the abnormal state occurs (Murayama [0042]-[0043] describes detector can detect if the substrate was released from the mold or if a defect has occurred).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Murayama as applied to claim 8 above, and further in view of Tan (US 2016/0039126).
Regarding claim 9, Murayama does not meet the claimed, the imprint apparatus according to claim 8, wherein the mold holding unit includes a contact member which comes into contact with a lateral surface of the mold and the controller drives the contact member to perform the return process.
Analogous in the field of imprint apparatus, Tan meets the claimed, The imprint apparatus according to claim 8, wherein the mold holding unit includes a contact member which comes into contact with a lateral surface of the mold (Tan [0053] describes a mold holder 200 and a clamp or “contact member”) 201 which holds the side surfaces of the mold 300, see Figure 3a.) 

    PNG
    media_image1.png
    334
    592
    media_image1.png
    Greyscale

Tan does not explicitly teach a return process or a controller and does not explicitly meet the claimed, and the controller drives the contact member to perform the return process, however,  Murayama [0046] describes moving the mold stage to reattach the substrate to the stage (return process.) Although Murayama teaches a mold stage and not a contact member, the combination of the mold holding unit which performs the return process as described in Murayama and the contact member that holds the sides of the mold as described by Tan would meet the claim.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the return process performed by the mold member of Murayama [0046] with the contact member of Tan in order to perform imprinting or return process while still providing free access to the top or bottom side of the mold, see Tan [0053].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama modified by Kawaguchi (JP2016170287, see English translation provided with the action mailed 6/11/2021.)
Murayama does not meet the claimed, The imprint apparatus according to claim 1, comprising: an air guide which forms a gap between a substrate stage configured to hold the substrate holding unit and a surface plate and supports the stage, wherein, in a case in which it is determined that successful performance of the return process is impossible, the controller stops the air guide when a power supply of the imprint apparatus is turned off.
Analogous in the field of imprint or lithography apparatus, Kawaguchi meets the claimed, the imprint apparatus according to claim 1, comprising: an air guide which forms a gap between a substrate stage configured to hold the substrate holding unit and a surface plate and supports the stage, (Kawaguchi [0030]-[0032] describe a stage moving mechanism (air guide) that uses air to move the stage or “substrate holding unit” which is located between the stage 11 and another stage or “surface plate” 11a, see Kawaguchi Figure 3) wherein, in a case in which it is determined that successful performance of the return process is impossible, the controller stops the air guide when a power supply of the imprint apparatus is turned off (Kawaguchi [0005] describes a process when an abnormality occurs with the stage and the stage becomes stopped at the end of the movable range and the user cannot recognize where the abnormality occurred “return process is impossible” and Kawaguchi [0024]-[0026] and [0028] describe that when an abnormality occurs, a stage controller controls the power supply and cuts off power which turns on a brake and subsequently stops the stage driving mechanism “air guide” in order to stop moving the stage.)

    PNG
    media_image2.png
    564
    632
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of Murayama with the stage moving mechanism (air guide) of Kawaguchi in order to provide an accurate movement of the substrate stage, see Kawaguchi [0006] or [0033]-[0034].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Murayama, Emoto (JP 2012004463A, see English translation with the action mailed 6/11/2021) and Tan (US 2016/0039126).
Regarding claim 13, Murayama meets the claimed, The imprint apparatus according to claim 1, and the controller performs the return process (Murayama [0046]-[0047] teaches a release process controlled by a controller).
No singular embodiment of Murayama meets the claimed, wherein the return process includes moving the substrate holding unit and the mold holding unit, however, Murayama [0046]-[0048] describe when the mold holding unit is moved to perform release and Murayama [0049]-[0050] describe when the substrate holding unit is moved to perform the release.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine moving the mold holding unit with moving the substrate holding unit in because they are both known methods of performing the release process, see Murayama [0046]-[0050].
Murayama [0046] describe performing the release process whenever the mold is sticking to the substrate but does not explicitly meet claimed when the detecting unit detects that the mold is detached from a finger of the mold holding unit.
Analogous in the field of imprinting, Emoto meets the claimed, when the detecting unit detects that the mold is detached from a finger of the mold holding unit (Emoto [0033] and [0035] describes a problem that occurs during release when the mold becomes detached from the mold chuck “holding unit” and falls.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the known release (return process) technique of Murayama to correct the issue of a mold becoming detached from the mold holding unit as described by Emoto in order to correct a known issue during release and prevent distortion, see Emoto [0006], [0036].
Modified Murayama does not meet the claimed, and that the mold is held by a contact member which comes into contact with a lateral surface of the mold included in the mold holding unit.  
Analogous in the field of imprint apparatus, Tan meets the claimed, and that the mold is held by a contact member which comes into contact with a lateral surface of the mold included in the mold holding unit (Tan [0053] describes a mold holder (hold holding unit) 200 and a clamp or “contact member” 201 which holds the side surfaces of the mold 300, see Figure 3a.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the return process performed by the mold member of Murayama [0046] with the contact member of Tan in order to perform imprinting or return process while still providing free access to the top or bottom side of the mold, see Tan [0053].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama as applied to claim 1 above, and further in view of Emoto (JP 2012004463A, see English translation provided).
Regarding claim 14, Murayama meets the claimed, The imprint apparatus according to claim 1, wherein and the controller performs the return process (Murayama [0046]-[0047] teaches a release process or “return process” controlled by a controller) the entire surface of the mold is located on the substrate held by the substrate holding unit (Murayama [0046] describes the mold 105 being stuck to the substrate 101 which is held by the substrate stage or “holding unit” 103).
No singular embodiment of Murayama meets the claimed, the return process includes moving the substrate holding unit and the mold holding unit however, Murayama [0046]-[0048] describe when the mold holding unit is moved to perform release  or “return” and Murayama [0049]-[0050] describe when the substrate holding unit is moved to perform the release.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine moving the mold holding unit with moving the substrate holding unit in because they are both known methods of performing the release process, see Murayama [0046]-[0050].
 Murayama [0046] describe performing the release process whenever the mold is sticking to the substrate but does not explicitly meet claimed, when the detecting unit detects that the mold is detached from the mold holding unit.
Analogous in the field of imprinting, Emoto meets the claimed, when the detecting unit detects that the mold is detached from the mold holding unit (Emoto [0033] and [0035] describes a problem that occurs during release when the mold becomes detached from the mold chuck “holding unit” and falls.)
 The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the known release technique of Murayama to correct the issue of a mold becoming detached from the mold holding unit as described by Emoto in order to correct a known issue during release and prevent distortion, see Emoto [0006], [0036].
Regarding claim 15, Murayama meets the claimed, The imprint apparatus according to claim 1, wherein the controller performs the return process (Murayama [0046]-[0047] teaches a release process controlled by a controller) and that a part of the mold is located on a substrate chuck included in the substrate holding unit (Murayama [0046] describes the mold 105 being stuck to the substrate 101 which is held by the substrate stage 103).
No single embodiment of Murayama teaches moving both a substrate holding unit and a mold holding unit and does not explicitly meet the claimed, the return process includes moving the substrate holding unit and the mold holding unit, however, Murayama [0046]-[0048] describe when the mold holding unit is moved to perform release and Murayama [0049]-[0050] describe when the substrate holding unit is moved to perform the release.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine moving the mold holding unit with moving the substrate holding unit in because they are both known methods of performing the release (return) process, see Murayama [0046]-[0050]. 
Murayama [0046] describe performing the release process whenever the mold is sticking to the substrate but does not explicitly meet claimed, when the detecting unit detects that the mold is detached from the mold holding unit.
Analogous in the field of imprinting, Emoto meets the claimed, when the detecting unit detects that the mold is detached from the mold holding unit (Emoto [0033] and [0035] describes a problem that occurs during release when the mold becomes detached from the mold chuck and falls.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the known release (return process) technique of Murayama to correct the issue of a mold becoming detached from the mold holding unit as described by Emoto in order to correct a known issue during release and prevent distortion, see Emoto [0006], [0036].

Response to Arguments
The rejections under 35 USC 112(b) were not remedied by the amendment filed 7/11/2022, see above. 
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
Applicant argues that Murayama does not describe determination of desorption of the mold from the mold holder. Examiner agrees and has cited a new reference that describes this feature. Otherwise, Murayama as modified by Ito describes the process of claim 1 which includes determining that some type of abnormality with holding either the mold or the substrate and then determines if the return process is possible to perform based on if the abnormality has occurred or not.
With respect to “possible to successfully perform a return process”, the term “successfully” is unclear and is not fully supported by the specification. Starting at [0032] and Figure 3, the instant specification describes specific instances in which the criteria for determining if the return process is “possible” or “impossible” is which of the mold or substrate have come detached and where specifically they are located as shown in both Figure 3 and Figure 4. It is not described how the controller determines if the process can be “successfully” performed or even how the controller determines if the process is impossible. The claims do not specify these instances and also do not describe any instances as being either possible or impossible specifically. Therefore, it is within the broadest reasonable interpretation of the claim that it would be “possible to successfully perform” the return process whenever the desorption occurs, as described by Murayama. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            
/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744